Citation Nr: 9930199	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.   98-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original increased evaluation for a chronic 
left ankle sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from April 1977 to April 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision in which the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) granted service-connection for a chronic left 
ankle sprain and assigned an evaluation of 10 percent.  

The rating decision in November 1997 also denied service-
connection for hypertension.  In May 1998, the RO granted 
service-connection for hypertension and assigned a 10 percent 
evaluation.  Through written correspondence dated June 1998, 
he indicated that he was satisfied with the evaluation of 
hypertension and withdrew his appeal as to that claim.  

The appellant through written correspondence dated April 1998 
indicated that he wanted a hearing at the RO.  He was 
scheduled for a hearing at the RO in June 1998, but he failed 
to report to the hearing.


REMAND

The Board notes that additional medical evidence is needed in 
order to make an adequate decision.  The VA examination in 
June 1997 did not provide enough information concerning the 
appellant's chronic left ankle sprain, such as whether there 
was limitation of motion or functional loss due to weakness, 
excess fatigability, incoordination, pain, or pain on 
movement.  The RO should schedule the appellant for another 
VA examination.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ask the appellant to 
identify current sources of treatment for 
his chronic left ankle sprain.  All such 
records should be obtained by the RO.

2.  The appellant should be afforded a VA 
orthopedic examination to evaluate the 
nature and severity of his chronic left 
ankle sprain.  All indicated special 
studies should be conducted, including X-
ray examination, and range of motion 
testing.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review prior to the 
examination.

The examination should specify all 
symptomatology associated with his 
chronic left ankle sprain, such as marked 
or moderate limited ankle motion.  

In addition to addressing the range of 
motion, the examiner is required to 
specifically address whether there is 
functional loss due to weakness, excess 
fatigability, incoordination, pain, or 
pain on movement.  DeLuca v. Brown 8 Vet. 
App. 202 (1995).

3.  The appellant should be given 
adequate notice of the requested 
examination that includes advising him of 
the consequences of failure to report for 
the examination.  If he fails to report 
for the examination, this should be noted 
in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  The RO should consider all 
applicable rating codes such as DC 5271 
in deciding the appellant's claim, but 
not limited to that code.  If the benefit 
sought is not granted, the appellant 
should be provided a Supplemental 
Statement of the Case.  The case should 
then be returned to the Board after 
completion of the usual adjudication 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





